DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/15/21 has been entered.                       
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 12, 13, 17-19, 21, 23-25, 27 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al (US 2015/0356366 A1).

Regarding Claim 12, Jones teaches a money handling system comprising: 
a first money handling apparatus, i.e., first stage devices (101, 11-13a and 11-13b), as mentioned at paragraph 330, second and third sentence, and as illustrated in figure 13a including:
a first hopper, i.e., input receptacle/input region/dock (110a, 110b, 110ca, 110cb, 110d, 110e, 110f, 110g, 110h, 54) as illustrated in figures 1a-1h, 13a, 14, 15, and 16a-16e), and as mentioned at paragraph 333, second sentence, for example, configured to receive money per transaction, as mentioned at paragraph 331, fourth sentence, i.e., [s]everal deposit transactions can be processed and/or reconciled on a first stage device 11-13a, b and the processed documents from those deposit transactions can be loaded into the tray T and/or mini-safe SF” and fifth sentence, i.e., “[a]t some point, the tray T and/or mini-safe SF is physically moved to an area in which one or more second stage devices 11-13c are located and the documents in the tray T and/or mini safe SF are processed by the second stage device 11-13c, last sentence”, i.e., “[f]or example, the device 11-13c may be a document imaging device 44 which is configured to scan an image of each document and optically recognize deposit slips, header cards, and/or trailer cards and extract a transaction ID from the images of such documents”. 
a first recognition unit, i.e., image scanner (140a, 140b), as illustrated at figure 2 and as mentioned at paragraph 115, last sentence, paragraphs 118, last sentence and paragraphs 120, 121, 127 and 129-131, in their entirety, and paragraph 133, second to last sentence, configured to capture an image of each piece of money received by the first hopper (110, 54) to obtain identification numbers of the money, as mentioned at paragraph 121, second to last sentence, i.e., “imaging of both sides of currency bills enables the device 101 to denominate bills and/or extract a serial number from image data associated with bills regardless of orientation of the currency bill during transportation and/or imaging  (e.g., face up/down, forward/reverse) and count the money, as mentioned at paragraph 102, second sentence, i.e., “[a] currency bill denominating device 33 is configured to determine the denominations of currency bills including currency bills of a plurality of denominations, count and total the value of all the bills in a stack of bills (including the capacity to total the value of bills of mixed denominations) processed by the currency bill denomination device 33”; and
a first transport path (120), as mentioned at paragraph 119, first sentence, and as illustrated in figure 2, along which each piece of the money is transported from the first hopper (110, 54) to the first recognition unit (140a, 140b), as mentioned at paragraph 119, first three sentences, for example, 
wherein the identification numbers obtained from the money of each transaction and information of each transaction, as mentioned at paragraph 121, for example, are managed in an associated manner, i.e., via controller (150), as illustrated in figure 2 and as mentioned in paragraph 127, last two sentences, which states “[i]n these embodiments, the controller 150 can include a plurality of memory devices (e.g., RAM, ROM, Hard Drive, etc.), processor(s), etc. necessary to perform a plurality of document processing operations within the document processing device 101” and “[s]ome examples of document processing operations, which are described in detail below, include, but are not limited to, facing (front/back), orienting (forward/reverse), cropping, de-skewing, compressing, down-sampling, denominating (forward/reverse), extracting, comparing, determining, storing, transmitting, etc.”, which are all considered “manag(ing) in an associated manner”, noting also paragraph 121, second to last sentence, which states “[a]ccording to some embodiments, the imaging of both sides of currency bills enables the device 101 to denominate bills and/or extract a serial number from image data associated with bills regardless of the orientation of the currency bill during transportation and/or imaging (e.g., face up/down, forward/reverse)”, in the first money handling apparatus (101, 11-13a and 11-13b)
a second money handling apparatus (101, 11-13c) including:
a second hopper, i.e., input output receptacles, as mentioned at paragraph 332, first sentence, and output dock (55), as mentioned at paragraphs 334 and 335, and as illustrated at figures 13a, 13b, 13c and 16a-16e, configured to receive money of a plurality of transactions that has been processed by the first money handling apparatus (11-13a and 11-13b), as mentioned at paragraph 331, last sentence, i.e., “[f]or example, the device 11-13c may be a document imaging device 44 which is configured to scan an image of each document and optically recognize deposit slips, header cards, and/or trailer cards and extract a transaction ID from the images of such documents” and as mentioned at paragraph 352, first sentence, for example, i.e., “[c]ompleted or closed currency bill trays would be sent to a second stage device 11-13c which may be located in a Currency Bill Sorting/Strapping Department”;
a second recognition unit (140a, 140b) configured to capture an image of each piece of the 
money received by the second hopper (110, 54), i.e., via imaging scanner (140a, 140b), as mentioned at paragraphs 121 and 127, to obtain identification numbers/serial numbers of the money, and count the money; and
a second transport path (120) along which each piece of the money is transported from the second hopper (110, 54) to the 
second recognition unit (140a, 140b), and
a determination unit, i.e., controller (150), as mentioned at paragraph 121 and paragraph 127, last three sentences, i.e., “[a]ccording to some embodiments, the controller 150 can replace the computer 151 such that the document processing system 100 only includes the document processing device 101 configured to perform the same operations as the document processing system 100”, further noting “[i]n these embodiments, the controller 150 can include a plurality of memory devices (e.g., RAM, ROM, Hard Drive, etc.), processor(s), etc. necessary to perform a plurality of document processing operations within the document processing device 101” and “[s]ome examples of document processing operations, which are described in detail below, include, but are not limited to, facing (front/back), orienting (forward/reverse), cropping, de-skewing, compressing, down-sampling, denominating (forward/reverse), extracting, comparing, determining, storing, transmitting, etc.”, noting that paragraph 513 mentions that vault software can reside on each of first and second stage devices (1810 a’,b’c’), i.e., “[a]ccording to some embodiments, each integrated teller terminal-document processing devices 1810a’, b’, c’ are coupled to or comprise a Windows based computing device such as a PC that can host various off-the-shelf commercial applications such as, e.g., vault software, teller software, accounting software”,  configured to acquire first information including an amount of the money and the identification numbers/serial numbers of the money of a plurality of transactions processed by the first money handling apparatus (101, 11-13a and 11-13b), as mentioned at paragraphs 121, 127, 351, 352, 454, 548 and 549, for example, noting that paragraph 351, last sentence, states that “[t]he vault software would keep track of the currency value (and/or breakdown details) contained in the closed tray from the first stage device 11-13a, b, and then balance the value (and/or breakdown details) of currency in the tray as determined by the second stage device 11-13c against the value (and/or breakdown details) indicated to be in the tray from the first stage device 11-13a, b, in order to track any shortages and ensure security of the cash”
and second information including an amount of the money and the identification numbers of the money of the plurality of transactions processed by the second money handling apparatus, as mentioned at paragraphs 352, 548 and 549 and as illustrated at figures 13a-13c, for example, and
determine whether the amount of the money and the identification numbers/serial numbers of the money of the plurality of transactions processed by the second money handling apparatus (11-13c) match with amount of the money and the identification numbers of the money of the plurality of transactions processed by the first money handling apparatus (11-13a, 11-13b), based on the first information and the second information, to confirm whether all the money processed by the first money handling apparatus (11-13a, 11-13b) has been processed by the second money handling apparatus (11-13c), as mentioned at paragraph 352,

wherein in a case where the amount of the money and the identification numbers of the money of the plurality of transactions processed by the second money handling apparatus (11-13c) does not match with the amount of the money and the identification numbers of the money of the plurality of transactions processed by the first money handling apparatus (11-13a), the determination unit generates notification serial numbers that are different between the identification numbers in the first information and the identification numbers in the second information, as mentioned at paragraph 538, noting the mention that “comparing imaging data “currency bills and other documents in the smart container can then be extracted from the smart container, according to some embodiments, verified against the declared balance(s)/amount(s), and/or if images data is transferred and the device 11 is a document imaging device 44, the received images and/or received extracted data can be compared against the images/extracted data generated by the device 44 in the vault processing the documents removed from the smart container”

wherein in a case where the second information does not include an identification number of the first information, the determination unit generates notification of a serial number and a denomination corresponding to the identification number of the first information, noting again paragraph 538, and

wherein in a case where the second information includes an identification number not in the first information, the determination unit generates notification of a serial number and a denomination corresponding to the identification number of the first information, as mentioned at paragraphs 331, 338, 378-380 (first and second stage devices), 389, paragraph 411, mentioning automated movement from the first to the second stage devices, paragraph 518 mentions that “[m]achine processing status or deposit reconciliation status are relayed to a centralized computer and/or display 1830 (e.g., computer 1452, WD 1499-B1 shown in FIG. 14) either via wireless or wired connection”.

	See paragraphs 338 and 538, as follows.
[0338] FIGS. 13B-13C are a flowchart illustrating an exemplary method of processing deposit transactions such as at vault 1301 or 1501. With reference to FIG. 13A, according to some embodiments, the first stage devices (e.g., devices 11-13a,b) and the second stage devices (e.g. devices 11-13c) are all document imaging devices 44. The vault computer 1352 is networked (communicatively coupled) with the first stage devices 11-13a,b and the second stage devices 11-13c. According to some embodiments, each first stage device 11-13a,b is located in a first stage workstation (e.g., a cubicle or area similar to teller stations 1484-1-1484-5 shown in FIG. 14). According to some embodiments, the first stage devices 11-13a,b have one, two, or three output receptacles and/or output docks 55. For example, according to some embodiments, if currency bills and checks in deposit transactions are to be processed together on a first stage device 11-13a,b, the first stage device 11-13a,b may have three output receptacles and/or output docks 55; while if currency bills and checks in deposit transactions are to be processed separately on a first stage device 11-13a,b, the first stage device 11-13a,b may have two output receptacles and/or two output docks 55. For another example, according to some embodiments, if currency bills and checks in deposit transactions are to be processed separately on a first stage device (e.g., devices 11-13a,b), the first stage device may have only one output receptacle and/or only one output dock 55.

[0538] According to some embodiments, a smart automated container is configured to store in the container memory images provided from a document imaging device 44 which processed the documents placed or fed into the container. For example, after documents being prepared by a store (e.g., 1101) for deposit have been run through a document processing device 11 (e.g., 11 of FIG. 11) such as a document imaging device 44 and the currency bills and/or checks placed into a smart automated document container (such as, for example, a smart mini-safe SF), some or all of the following data could be stored in the memory of the smart document container: image data including some or all of the images of one or both sides of the documents and/or snippet images of the documents, extracted information such as, for example, serial numbers of the currency bills, CAR/LAR data, etc. According to some embodiments, such information remains in the memory of the document container until it is transported to a central cash vault for deposit processing. Once the smart automated document container is at the central cash vault, the smart document container is loaded and/or coupled to an attended, unattended, or semi-attended document processing device 11. According to some embodiments, when the smart container is coupled to the device 11, the data from the smart container is downloaded, transferred, or shared from the smart container memory to the document processing device 11. As a result, the device 11 in the vault, according to some embodiments, has a declared deposit for the amount of the currency and/or checks. If the device 11 is a document imaging device 44, the device 44 would also receive, according to some embodiments, a record of all of the images captured for each currency bill and/or check found in the smart container. The currency bills and other documents in the smart container can then be extracted from the smart container, according to some embodiments, verified against the declared balance(s)/amount(s), and/or if images data is transferred and the device 11 is a document imaging device 44, the received images and/or received extracted data can be compared against the images/extracted data generated by the device 44 in the vault processing the documents removed from the smart container. According to some embodiments, images generated by the device 44 in the vault processing the documents removed from the smart container (at reconciliation time) are compared to the images provided by the smart container memory if any variance is detected by the reconciliation device 44 (e.g., a calculated total does not match a declared total obtained from the smart container memory and/or a declared total received otherwise such as via a communication sent from a network such as a declared total sent during a remote deposit transaction as described in connection with FIGS. 9A-9B). According to some embodiments, any variance or deviation is tagged to a data file (e.g., data file 301) associated with a corresponding deposit transaction and/or tagged to a customer file or account and/or sent to a bank accounting system (e.g., system 960 of FIG. 9A). According to some embodiments, an adjustment can then be made to the customer's account (either automatically or after human review) and, in some embodiments, the images justifying the adjustment are provided to the corresponding customer associated with the deposit transaction. According to some embodiments, such images justifying the adjustment (e.g., images of checks with different amounts than entered on the customer's deposit slip, images of extra currency bills than listed on the customer's deposit slip, etc.) might be provided to the customer by, for example, (i) a website accessible to the customer using a log in and password, (ii) an e-mail sent to the customer from the bank with the images of the checks or other documents, etc.

Emphasis provided.
Note again that serial numbers are mentioned in paragraph 538 as being some of the data that is being compared for verification.  

Regarding Claim 13, Jones teaches wherein
the first money and the second money are processed in a mixed state, where money of each transaction is not separated, by the second money handling apparatus, as mentioned at paragraph 89, i.e., “[a]n intermingled batch of documents wherein the order of different types of documents, such as, for example, currency bills, checks, deposit documents, is mixed or random”.  Note also paragraphs 93, first three sentences, 101, entire paragraph, 102, second sentence, 173, last sentence, 312, third and fourth sentences, 438, third sentence, 443, last sentence and 445, fourth and fifth sentences, for example.

Regarding Claim 17, Jones teaches, wherein the determination unit identifies an identification number that does not match between the identification numbers in the first information and the identification numbers obtained by the second money handling apparatus, and a transaction to which the money having the identified identification number belongs, noting paragraph 121, second to last sentence, i.e., “[a]ccording to some embodiments, the imaging of both sides of currency bills enables the device 101 to denominate bills and/or extract a serial number from image data associated with bills regardless of the orientation of the currency bill during transportation and/or imaging (e.g., face up/down, forward/reverse).  Paragraph 138 mentions in the last sentence, “[a]ccording to some embodiments, the memory 160 is configured to store and/or buffer the extracted data, such as, for example, the identifying information and/or the transactional information associated with one or more batches of processed documents, such as, for example, serial numbers, denominations, checking account numbers, routing numbers, bank account numbers, batch/deposit identification numbers, etc.  Paragraph 140, third sentence, mentions accessing a database of serial numbers know for suspected counterfeit currency bills.  Paragraph 179 mentions at second sentence, that “the memory in a smart container stores information including…the serial numbers of bills stored in a container”.  See also paragraph 210, second sentence.  Paragraph 211 mentions that serial numbers are kept in a record on each banknote/document.  Paragraph 224 mentions the linking of the serial number with a device ID data field (385) which identifies the money/banknote handling apparatus.  Finally, paragraph 600 mentions that a first or second stage verification device (44) will compare serial number information so as to verify the serial numbers are correct along with other information.  Paragraph 600 states as follows.

[0600] According to some embodiments, when a smart container is coupled to an input dock of an attended or semi-attended document processing verification device 44 (e.g., 11-13b; 11-15a, 11-15b, 11-15n+1, 11-16a-11-16d), some or all of the information in the memory in the smart container is transferred to a memory in the document processing verification device 44 and/or a memory communicatively coupled thereto. Such information may include the images of the documents in the container (e.g., currency bill and/or check images), currency bill serial numbers, declared totals and/or sub-totals by denomination, check totals, customer name, account number, store location other data, etc.). According to some embodiments, the documents in the smart container are then automatically extracted and reconciled against the data received from the smart container memory and/or received electronically in advance of receipt of the smart container (e.g., data electronically sent from a retail location at the initiating of a deposit transaction).

Emphasis provided.
Regarding Claim 18, see rejection of Claim 12, above.
Regarding Claim 19, see rejection of Claim 13, above.
Regarding Claim 21, see rejection of Claims 12 and 17, above.
Regarding Claim 23, see rejection of Claim 12 and 17, above.
Regarding Claim 24, see rejection of Claim 12, above.
Regarding Claim 25, see rejection of Claim 13, above.
Regarding Claim 27, see rejection of Claims 12 and 17, above.
Regarding Claim 29, see rejection of Claims 12 and 17, above.
Response to Arguments
Applicant's arguments filed 4/8/22 have been fully considered but they are not persuasive. 

Applicant asserts in The Remarks received 4/8/22 that Jones does not teach, suggest or disclose the added limitations.

In response, regarding Claim 12, it is noted that wherein in a case where the amount of the money and the identification numbers of the money of the plurality of transactions processed by the second money handling apparatus (11-13c) does not match with the amount of the money and the identification numbers of the money of the plurality of transactions processed by the first money handling apparatus (11-13a), the determination unit generates notification serial numbers that are different between the identification numbers in the first information and the identification numbers in the second information, as mentioned at paragraph 538, noting the mention that “comparing imaging data “currency bills and other documents in the smart container can then be extracted from the smart container, according to some embodiments, verified against the declared balance(s)/amount(s), and/or if images data is transferred and the device 11 is a document imaging device 44, the received images and/or received extracted data can be compared against the images/extracted data generated by the device 44 in the vault processing the documents removed from the smart container”

wherein in a case where the second information does not include an identification number of the first information, the determination unit generates notification of a serial number and a denomination corresponding to the identification number of the first information, noting again paragraph 538, and

wherein in a case where the second information includes an identification number not in the first information, the determination unit generates notification of a serial number and a denomination corresponding to the identification number of the first information, as mentioned at paragraphs 331, 338, 378-380 (first and second stage devices), 389, paragraph 411, mentioning automated movement from the first to the second stage devices, paragraph 518 mentions that “[m]achine processing status or deposit reconciliation status are relayed to a centralized computer and/or display 1830 (e.g., computer 1452, WD 1499-B1 shown in FIG. 14) either via wireless or wired connection”.

	See paragraphs 338 and 538, as follows.
[0338] FIGS. 13B-13C are a flowchart illustrating an exemplary method of processing deposit transactions such as at vault 1301 or 1501. With reference to FIG. 13A, according to some embodiments, the first stage devices (e.g., devices 11-13a,b) and the second stage devices (e.g. devices 11-13c) are all document imaging devices 44. The vault computer 1352 is networked (communicatively coupled) with the first stage devices 11-13a,b and the second stage devices 11-13c. According to some embodiments, each first stage device 11-13a,b is located in a first stage workstation (e.g., a cubicle or area similar to teller stations 1484-1-1484-5 shown in FIG. 14). According to some embodiments, the first stage devices 11-13a,b have one, two, or three output receptacles and/or output docks 55. For example, according to some embodiments, if currency bills and checks in deposit transactions are to be processed together on a first stage device 11-13a,b, the first stage device 11-13a,b may have three output receptacles and/or output docks 55; while if currency bills and checks in deposit transactions are to be processed separately on a first stage device 11-13a,b, the first stage device 11-13a,b may have two output receptacles and/or two output docks 55. For another example, according to some embodiments, if currency bills and checks in deposit transactions are to be processed separately on a first stage device (e.g., devices 11-13a,b), the first stage device may have only one output receptacle and/or only one output dock 55.

[0538] According to some embodiments, a smart automated container is configured to store in the container memory images provided from a document imaging device 44 which processed the documents placed or fed into the container. For example, after documents being prepared by a store (e.g., 1101) for deposit have been run through a document processing device 11 (e.g., 11 of FIG. 11) such as a document imaging device 44 and the currency bills and/or checks placed into a smart automated document container (such as, for example, a smart mini-safe SF), some or all of the following data could be stored in the memory of the smart document container: image data including some or all of the images of one or both sides of the documents and/or snippet images of the documents, extracted information such as, for example, serial numbers of the currency bills, CAR/LAR data, etc. According to some embodiments, such information remains in the memory of the document container until it is transported to a central cash vault for deposit processing. Once the smart automated document container is at the central cash vault, the smart document container is loaded and/or coupled to an attended, unattended, or semi-attended document processing device 11. According to some embodiments, when the smart container is coupled to the device 11, the data from the smart container is downloaded, transferred, or shared from the smart container memory to the document processing device 11. As a result, the device 11 in the vault, according to some embodiments, has a declared deposit for the amount of the currency and/or checks. If the device 11 is a document imaging device 44, the device 44 would also receive, according to some embodiments, a record of all of the images captured for each currency bill and/or check found in the smart container. The currency bills and other documents in the smart container can then be extracted from the smart container, according to some embodiments, verified against the declared balance(s)/amount(s), and/or if images data is transferred and the device 11 is a document imaging device 44, the received images and/or received extracted data can be compared against the images/extracted data generated by the device 44 in the vault processing the documents removed from the smart container. According to some embodiments, images generated by the device 44 in the vault processing the documents removed from the smart container (at reconciliation time) are compared to the images provided by the smart container memory if any variance is detected by the reconciliation device 44 (e.g., a calculated total does not match a declared total obtained from the smart container memory and/or a declared total received otherwise such as via a communication sent from a network such as a declared total sent during a remote deposit transaction as described in connection with FIGS. 9A-9B). According to some embodiments, any variance or deviation is tagged to a data file (e.g., data file 301) associated with a corresponding deposit transaction and/or tagged to a customer file or account and/or sent to a bank accounting system (e.g., system 960 of FIG. 9A). According to some embodiments, an adjustment can then be made to the customer's account (either automatically or after human review) and, in some embodiments, the images justifying the adjustment are provided to the corresponding customer associated with the deposit transaction. According to some embodiments, such images justifying the adjustment (e.g., images of checks with different amounts than entered on the customer's deposit slip, images of extra currency bills than listed on the customer's deposit slip, etc.) might be provided to the customer by, for example, (i) a website accessible to the customer using a log in and password, (ii) an e-mail sent to the customer from the bank with the images of the checks or other documents, etc.

Emphasis provided.
Note again that serial numbers are mentioned in paragraph 538 as being some of the data that is being compared for verification.  
 
Therefore, the rejection of Claims 12, 13, 17-19, 21, 23-25, 27 and 29 is maintained.
Conclusion
Applicant is encouraged to contact the Examiner should there be any questions about this rejection or in an endeavor to explore potential amendments or potential allowable subject matter.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Mizushima ‘154 is cited as teaching comparing banknote serial numbers, as illustrated in figures 11a, 11b and 13.    


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY ALAN SHAPIRO whose telephone number is (571)272-6943.  The examiner can normally be reached on Monday-Friday generally between 8:30AM and 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY A SHAPIRO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

May 15, 2022